 

SECOND AMENDMENT TO SUBLICENSE AGREEMENT

 

This SECOND AMENDMENT TO SUBLICENSE AGREEMENT (this “Amendment”) is entered into
as of January 30, 2019, by and between Nephros, Inc., a Delaware corporation
(“Sublicensor”), and Camelbak Products, LLC (“Sublicensee”), and sometimes
referred to individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A. Sublicensee and Sublicensor are parties to that certain Sublicense Agreement
entered into as of May 6, 2015, (the “Agreement”), whereby the Parties agreed to
an exclusive sublicense arrangement for the individual water treatment devices,
referred to as “Sublicensed Products” in the Agreement.

 

B. The Parties have agreed to make certain amendments to the Agreement relating
to the consideration of minimum fee payments.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:

 

2.3 Payments.

 

(b) Sublicensee shall complete its $100,000 minimum fee obligation to
Sublicensor for year 3 of the contract period ending May 6, 2018. $50,000 was
paid in October of 2018 and balance of $50,000 will be paid in April of 2019.
Minimum fee obligation for years 4-8 are eliminated and Sublicensee has no
minimum fee obligation for any amount beyond the year 3 obligation. Upon
completion of year 4 of the contract both parties agree to negotiate in good
faith possible reintroduction of minimum fees with terms to be mutually agreed
by both parties at that time.

 

C. No Further Amendment. Except as expressly modified hereby, the Agreement
remains in full force and effect. In the event that any provision of this
Amendment, or any provision of the Agreement as amended hereby, is or becomes
legally ineffective, this shall not affect the validity of the remaining
provisions hereof or thereof, and in lieu of the invalid provisions, the Parties
shall agree upon a valid provision that approaches best the commercial purposes
of the intended provision.

 

D. Counterparts; Facsimile Signatures. This Amendment may be executed in
multiple counterparts, all of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

E. Capitalized Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

[Signature page follows.]

 

1

 

 

IN WITNESS WHEREOF, each Party has executed this Amendment as of the date first
set forth above.

 

NEPHROS, INC.   CAMELBAK PRODUCTS, LLC.           By: /s/ Andy Astor   By: /s/
Greg Williamson   Andy Astor     Greg Williamson   Chief Financial Officer    
President

 

2

 

 

 